DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/554,844. Receipt of the RCE, amendments, and arguments filed on 12/28/2020 is acknowledged.
Claims 1, 5, and 6 are pending.
Claims 2-4 are cancelled.
Claims 1, 5, and 6 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/28/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen (U.S. Patent 2,126,394) in view of Groll (U.S. Patent 4,566,235) and Kinney (U.S. Patent 3,220,715).
Regarding claim 1, Jansen discloses a hollow brick (#10) usable to be assembled with a first plastic corrugate plate and a second plastic corrugated plate, each of two opposites sides of the first plastic corrugated plate having a connection portion and a curved insertion portion extending outwardly from the connection portion, the second plastic corrugated plate having two lateral portions, and a curved middle portion between the lateral portions (the corrugate plates are not required limitations of the claimed invention and the block of Jansen is configured to be used with plastic corrugate plates as defined and thus meets such limitations as defined) comprising:
a bottom wall (the bottom wall #12 of figure 2) having two opposite longitudinal sides (the vertical sides as depicted in figure 1, which are the left and right sides as depicted in figure 2) and two opposite transverse sides (the top and bottom sides of figure 2) connected between said longitudinal sides (see figures 1 and 2);
two side walls (#13) respectively and upwardly projecting from two opposite transverse sides of said bottom wall (see figures 1 and 2);
two intermediate walls (#14 and #15) projecting upwardly from said bottom wall between said side walls and spaced apart along a direction parallel with said longitudinal sides of said bottom wall (see figures 2 and 3);
a top wall (the top wall #12 of figure 2) opposite to said bottom wall and connecting said side walls and said intermediate walls (see figures 1 and 2);
three ventilation holes (#17) including a middle ventilation hole (the middle hole #17 of figure 2) and two lateral ventilation holes (the left and right holes of figure 2) each of said lateral ventilation holes being bounded by said bottom wall, one of said side walls, one of said intermediate walls and said top wall (see figure 2), said middle ventilation hole being bounded by said bottom wall, said intermediate walls, and said top wall (see figure 2), each of said ventilation holes having two ventilation open ends opposite to each other along a line parallel with said transverse sides of said bottom wall (the open ends at the top and bottom of the blocks of figure 1);
two outer holding ribs (the second topmost flanges that extend just below the topmost dovetail channel #16 on the sides #13 of figure 2) projecting respectively from outer surfaces of said side walls in opposite outward directions (see figure 2);
two outer flanges (the topmost ribs on the sides #13 of each block that extend above the topmost dovetail channel #16 on each side) respectively projecting in opposite outward directions from said outer surfaces of said side walls at a level above said outer holding ribs (see figure 2), said outer holding ribs and said outer flanges being proximal to said top wall (see figure 2); and
each of said outer holding ribs has a top flat surface (see figure 2, where the top surfaces of such ribs are flat, angled surfaces facing the flanges) facing toward one of said outer flanges (see figure 2), said top flat surface and one of said outer surfaces of said side walls forming a limiting corner having an angle of not larger than 90 degrees (figure 2 depicts the angle between the top surface of the ribs and the outer surface is an acute angle so as to form a dovetail channel);
wherein said top flat surface of one of said outer ribs is adapted to lift the connection portion of the first plastic corrugated plate, and said top boundary surface of one of said lateral ventilation holes is adapted to abut and press the curved insertion portion of the first plastic corrugated plate when the curved insertion portion is inserted therein (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined);
wherein said top boundary surface of said middle ventilation hole is adapted to abut and press the curved middle portion of the second plastic corrugated plate, and said inner holding ribs are adapted to respectively lift the lateral portions of said second plastic corrugated plate (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined).


    PNG
    media_image1.png
    385
    879
    media_image1.png
    Greyscale

Figure 2 from Jansen

Furthermore, Jansen does not disclose the bottom side of the top wall defines three arched surfaces each of which is concaved upwardly and forms a top boundary surface that bounds a top portion of one of said ventilation holes, each of said inner holding ribs lying at a level below said top boundary surface. It is highly well known in the art, as evidenced by Groll that such blocks can be constructed with ventilation holes that comprise of rectangular shapes except for a top portion thereof which is concave upwardly. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the ventilation holes of Jansen to comprise of arch shaped top portions, as taught in Groll, in order to increase the strength of the blocks at such locations while still allowing ventilation through such 
Regarding claim 5, Jansen in view of Groll and Kinney render obvious each of said inner holding ribs has a joining end fixed to said one of said intermediate walls, and a free end opposite to said joining end and spaced apart form said adjacent one of said side walls (see Kinney and the rejection of claim 1 above). 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Groll and Rowell (U.S. Patent 2,074,592).
Regarding claim 1, Jansen discloses a hollow brick (#10) usable to be assembled with a first plastic corrugate plate and a second plastic corrugated plate, each of two opposites sides of the first plastic corrugated plate having a connection portion and a curved insertion portion extending outwardly from the connection portion, the second plastic corrugated plate having two lateral portions, and a curved middle portion between the lateral portions (the corrugate plates are not required limitations of the claimed invention and the block of Jansen is configured to be used with plastic corrugate plates as defined and thus meets such limitations as defined) comprising:
a bottom wall (the bottom wall #12 of figure 2) having two opposite longitudinal sides (the vertical sides as depicted in figure 1, which are the left and right sides as depicted in figure 2) and two opposite transverse sides (the top and bottom sides of figure 2) connected between said longitudinal sides (see figures 1 and 2);
two side walls (#13) respectively and upwardly projecting from two opposite transverse sides of said bottom wall (see figures 1 and 2);
two intermediate walls (#14 and #15) projecting upwardly from said bottom wall between said side walls and spaced apart along a direction parallel with said longitudinal sides of said bottom wall (see figures 2 and 3);
a top wall (the top wall #12 of figure 2) opposite to said bottom wall and connecting said side walls and said intermediate walls (see figures 1 and 2);
three ventilation holes (#17) including a middle ventilation hole (the middle hole #17 of figure 2) and two lateral ventilation holes (the left and right holes of figure 2) each of said lateral ventilation holes being bounded by said bottom wall, one of said side walls, one of said intermediate walls and said top wall (see figure 2), said middle ventilation hole being bounded by said bottom wall, said intermediate walls, and said top wall (see figure 2), each of said ventilation holes having two ventilation open ends opposite to each other along a line parallel with said transverse sides of said bottom wall (the open ends at the top and bottom of the blocks of figure 1);
two outer holding ribs (the second topmost flanges that extend just below the topmost dovetail channel #16 on the sides #13 of figure 2) projecting respectively from outer surfaces of said side walls in opposite outward directions (see figure 2);
two outer flanges (the topmost ribs on the sides #13 of each block that extend above the topmost dovetail channel #16 on each side) respectively projecting in opposite outward directions from said outer surfaces of said side walls at a level above said outer holding ribs (see figure 2), said outer holding ribs and said outer flanges being proximal to said top wall (see figure 2); and
each of said outer holding ribs has a top flat surface (see figure 2, where the top surfaces of such ribs are flat, angled surfaces facing the flanges) facing toward one of said outer flanges (see figure 2), said top flat surface and one of said outer surfaces of said side walls forming a limiting corner having an angle of not larger than 90 degrees (figure 2 depicts the angle between the top surface of the ribs and the outer surface is an acute angle so as to form a dovetail channel);
wherein said top flat surface of one of said outer ribs is adapted to lift the connection portion of the first plastic corrugated plate, and said top boundary surface of one of said lateral ventilation holes is adapted to abut and press the curved insertion portion of the first plastic corrugated plate when the curved insertion portion is inserted therein (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined);
wherein said top boundary surface of said middle ventilation hole is adapted to abut and press the curved middle portion of the second plastic corrugated plate, and said inner holding ribs are adapted to respectively lift the lateral portions of said second plastic corrugated plate (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Jansen is structured so as to support such a plate as defined).


    PNG
    media_image1.png
    385
    879
    media_image1.png
    Greyscale

Figure 2 from Jansen
However, Jansen does not disclose two inner holding ribs respectively disposed in two of said lateral ventilation holes and projecting from an intermediate wall toward an adjacent side wall. It is highly well known in the art, as evidenced by Rowell, that blocks with top, bottom, and side walls can be constructed with ventilation holes bounded by four sides of the block, where inner sides of the ventilation holes can comprise of ribs #26 that extend from one side of the ventilation hole to the other, either between two inner walls or between an inner wall and a side wall, where such ribs increase the strength of the block. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the ventilation holes of Jansen such that they comprise of a plurality of ribs which extend from one intermediate wall to a respective side wall, as taught in Rowell, in order to increase the strength of the block.
Furthermore, Jansen does not disclose the bottom side of the top wall defines three arched surfaces each of which is concaved upwardly and forms a top boundary surface that bounds a top portion of one of said ventilation holes, each of said inner 
Regarding claim 6, Jansen in view of Groll and Rowell render obvious each of said inner holding ribs has two joining ends respectively fixed to said one of said intermediate walls and said adjacent one of said side walls (see Rowell and the modification in claim 1 above).

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beinecke (U.S. Patent 1,481,249) in view of Groll.
Regarding claim 1, Beinecke discloses a hollow brick (#5) usable to be assembled with a first plastic corrugate plate and a second plastic corrugated plate, each of two opposites sides of the first plastic corrugated plate having a connection portion and a curved insertion portion extending outwardly from the connection portion, the second plastic corrugated plate having two lateral portions, and a curved middle 
a bottom wall (the bottom wall #7 of figure 2) having two opposite longitudinal sides (the vertical sides as depicted in figure 1, which are the left and right sides as depicted in figure 2) and two opposite transverse sides (the top and bottom sides of figure 2) connected between said longitudinal sides (see figures 1 and 2);
two side walls (#8 and #9) respectively and upwardly projecting from two opposite transverse sides of said bottom wall (see figures 1 and 2);
two intermediate walls (#10) projecting upwardly from said bottom wall between said side walls and spaced apart along a direction parallel with said longitudinal sides of said bottom wall (see figures 1 and 2);
a top wall (the top wall #6 of figure 2) opposite to said bottom wall and connecting said side walls and said intermediate walls (see figures 1 and 2);
three ventilation holes (#12, #13, and #14) including a middle ventilation hole (the hole formed by both portions #14) and two lateral ventilation holes (the holes formed by elements #12 and #13 on each side of the block of figure 1), each of said lateral ventilation holes being bounded by said bottom wall, one of said side walls, one of said intermediate walls and said top wall (see figure 2 and the explanation above), said middle ventilation hole being bounded by said bottom wall, said intermediate walls and said top wall (see figure 2 and the explanation above), each of said ventilation holes having two ventilation open ends opposite to each other along a 
two outer holding ribs (the second topmost flanges from the top #6 that extend just below the topmost dovetail channel on the sides #8 and #9 of figure 1) projecting respectively from outer surfaces of said side walls in opposite outward directions (see figure 1);
two outer flanges (the topmost ribs on the sides #8 and #9 of each block that extend above the topmost dovetail channel on each side and on the top #6) respectively projecting in opposite outward directions from said outer surfaces of said side walls at a level above said outer holding ribs (see figure 1), said outer holding ribs and said outer flanges being proximal to said top wall (see figure 1); and
each of said outer holding ribs has a top flat surface (see figure 1, where the top surfaces of such ribs are flat, angled surfaces facing the flanges) facing toward one of said outer flanges (see figure 1), said top flat surface and one of said outer surfaces of said side walls forming a limiting corner having an angle of not larger than 90 degrees (figure 1 depicts the angle between the top surface of the ribs and the outer surface is an acute angle);
two inner holding ribs (#11) respectively disposed in said lateral ventilation holes (see figure 1), each of said inner holding ribs projecting from one of said intermediate walls toward an adjacent one of said side walls (see figure 1, where the ribs extend from the intermediate wall to the side wall of each hole);
wherein said top flat surface of one of said outer ribs is adapted to lift the connection portion of the first plastic corrugated plate, and said top boundary surface 
wherein said top boundary surface of said middle ventilation hole is adapted to abut and press the curved middle portion of the second plastic corrugated plate, and said inner holding ribs are adapted to respectively lift the lateral portions of said second plastic corrugated plate (as explained above, such a corrugated plate is not a required limitation of the claimed invention and the block of Beinecke is structured so as to support such a plate as defined).
However, Beinecke does not disclose the bottom side of the top wall defines three arched surfaces each of which is concaved upwardly and forms a top boundary surface that bounds a top portion of one of said ventilation holes, each of said inner holding ribs lying at a level below said top boundary surface. It is highly well known in the art, as evidenced by Groll that such blocks can be constructed with ventilation holes that comprise of rectangular shapes except for a top portion thereof which is concave upwardly. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the ventilation holes of Beinecke to comprise of arch shaped top portions, as taught in Groll, in order to increase the strength of the blocks at such locations while still allowing ventilation through such portions. Furthermore, it would have been obvious that such inner ribs of the Beinecke in view of Groll are located below such top portions since Beinecke teaches such inner 
Regarding claim 6, Beinecke in view of Groll render obvious each of said inner holding ribs has two joining end respectively fixed to said one of said intermediate walls and said adjacent one of said side walls (see figures 1 and 2 of Beinecke).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because Applicant’s amendments to the claims required the use of a different secondary references that was not previously used.
Regarding Applicant’s arguments that “the shape of each ventilation hole (3) of Kinney discourages assembly of the plastic corrugated plate (91 or 92) with Kinney’s hollow brick,” Kinney was used to teach that inner ribs can extend from the interior walls of a ventilation hole for reinforcement purposes, where it would have been obvious to have positioned such inner ribs of Kinney on the intermediate walls of Jansen, as explained above, to increase the strength of such a tile at such locations. As explained above, the corrugated plates are not required limitations of the claimed inventions and since the prior art meets each and every structural feature of the claimed block as explained above, such a prior art invention is considered to be adapted and configured to function with a corrugated plate as defined. The rejections are thus considered proper and are upheld.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635